03/08/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0622


                                        DA 21-0622
                                     _________________



 IN THE MATTER OF:

 S.M.,                                                            ORDER

          A Youth in Need of Care.


                                     _________________

         Upon consideration of Appellant’s motion for extension of time and good cause
appearing,
         IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including April 18, 2022, within which to prepare, file, and service the opening brief on
appeal.
         No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                                   ORDER
                                                                    Chief Justice, Montana Supreme Court
                                                                                 March 8 2022